finalletteragreement1.jpg [finalletteragreement1.jpg]


June 10, 2019




Manavendra Sial
15223 Brightfield Manor Drive
Chesterfield, MO 63017


Dear Manavendra,


Pursuant to our discussions with you, we will provide the following:


1.
Limited Acceleration of Vesting. SunPower Corporation (“SunPower” or “we”) will
provide limited acceleration of vesting of outstanding restricted stock units
(“RSUs”) and performance-based RSUs (“PSUs”) that are scheduled to vest by 2020,
if you are terminated without Cause (as defined in your employment agreement
effective as of May 2, 2018 (“Employment Agreement”)) prior to December 5, 2020.
The awards subject to accelerated vesting are listed in the table below.



Award ID
Award Date
Award Type
# of Units
Vest Date
RSU-45898
12/14/2018
RSU
80,000
12/5/2019
PSU-45914
2/12/2019
PSU
20,000
3/1/2020
RSU-45908
2/12/2019
RSU
20,000
3/1/2020
RSU-N43351
5/18/2018
RSU
25,000
5/5/2020
RSU-45898
12/14/2018
RSU
80,000
12/5/2020



2.
Relocation Assistance. In order to assist you with your relocation to San Jose,
California, we will provide you with relocation benefits consistent with
SunPower’s U.S. Relocation Policy – Vice President and Above, except as set
forth in this paragraph. We will cap the home purchase value to a maximum of USD
$2.5 million, provide you with a miscellaneous relocation allowance of $25,000
(not subject to tax gross-up), and provide you with temporary housing for 30
days. To be eligible for all the benefits of the relocation program, you must
work with the designated relocation partner approved service providers. In the
event of your voluntary or involuntary termination for Cause before December 31,
2020, you will be required to repay relocation assistance payments as follows:
such relocation assistance payments shall vest in equal monthly installments
between July 1, 2019 and December 31, 2020 and, if terminated as described
above, you (i) will repay any unvested payments already made and (ii) will not
be entitled to receive any future payments. Notwithstanding the foregoing, the
relocation assistance payments shall not exceed $300,000 in the aggregate.



Your signature on this letter will evidence your agreement with the terms and
conditions set forth herein. In accepting this agreement, you give assurance
that you have not relied on any agreements or representations, express or
implied, with respect to this offer that are not set forth expressly in this
letter. Nothing in this letter changes other terms and conditions included in
your RSU and PSU award agreements or Employment Agreement, including without
limitation the at-will nature of your employment.






finalletteragreement2.jpg [finalletteragreement2.jpg]

--------------------------------------------------------------------------------









Sincerely,




/s/ Doug Richards
Doug Richards
EVP, Administration
SunPower Corporation


I accept the offer of accelerated vesting and relocation assistance set forth
above:


Signature: /s/ MANAVENDRA S. SIAL     Date: July 1, 2019
Manavendra Sial




